                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JAMES M. CHAMBERS,                            )
                                              )
                       Plaintiff,             )
                                              )
       v.                                     )       Civil Action No. 17-0682 (EGS)
                                              )
CCA/CTF, et al.,                              )
                                              )
                       Defendants.            )

                                    MEMORANDUM OPINION

       Plaintiff’s claims arose during his detention at the Correctional Treatment Facility

(“CTF”) in Washington, D.C. At that time, Corrections Corporation of America (“CCA,” now

known as CoreCivic) operated the CTF. The United States Marshals Service attempted to serve

CCA at the CTF, a deputy was directed to CCA’s registered agent. See ECF No. 10. The Court

issued summonses for each of the four defendants plaintiff named in his complaint, see ECF No.

12, and a Deputy United States Marshal purportedly served these summonses on August 9, 2018,

see ECF No. 13. No individual defendant has appeared pro se, and counsel has entered an

appearance on behalf any defendant. According to BOP’s Inmate Locator, plaintiff has been

designated to a federal penitentiary in Coleman, Florida.

       Given the lack of activity in the case over several months, it appeared that the plaintiff

did not intend to prosecute the case. Before issuing a dismissal order, however, the Court

afforded plaintiff an opportunity to be heard. On June 24, 2019, the Court issued an order to

show case, see ECF No. 16, directing the plaintiff to show cause in writing why this case should

not be dismissed for failure to prosecute. The Clerk of Court sent the plaintiff a copy of the

order at USP Coleman, and to date, the plaintiff has not responded to the order to show cause.



                                                  1
       Accordingly, the Court will discharge the order to show case and dismiss the complaint

and this civil action without prejudice for failure to prosecute. An Order is issued separately.



DATE: September 9, 2019                               /s/
                                                      EMMET G. SULLIVAN
                                                      United States District Judge




                                                 2
